
	
		III
		112th CONGRESS
		1st Session
		S. RES. 155
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Webb (for himself,
			 Ms. Snowe, Mr.
			 Cochran, and Mr. Warner)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating April 23, 2011, as
		  National Adopt A Library Day.
	
	
		Whereas libraries are an essential part of the communities
			 and the national system of education in the United States;
		Whereas the people of the United States benefit
			 significantly from libraries that serve as an open place for people of all ages
			 and backgrounds to use books and other resources that offer pathways to
			 learning, self-discovery, and the pursuit of knowledge;
		Whereas the libraries of the United States depend on the
			 generous donations and the support of individuals and groups to ensure that
			 people who are unable to purchase books still have access to a wide variety of
			 resources;
		Whereas certain nonprofit organizations facilitate the
			 donation of books to schools and libraries across the United States, in order
			 to extend the joy of reading to millions of people in the United States and to
			 prevent used books from being thrown away;
		Whereas as of the date of agreement to this resolution,
			 the libraries of the United States have provided valuable resources to
			 individuals who are affected by the economic crisis by encouraging continued
			 education and job training; and
		Whereas several States that recognize the importance of
			 libraries and reading have adopted resolutions commemorating April 23 as “Adopt
			 A Library Day”: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 23, 2011, as “National Adopt A Library Day”;
			(2)honors the
			 organizations that facilitate donations to schools and libraries;
			(3)urges people in
			 the United States who own unused books to donate such books to local
			 libraries;
			(4)strongly supports
			 children and families who take advantage of the resources provided by schools
			 and libraries; and
			(5)encourages the
			 people of the United States to observe “National Adopt A Library Day” with
			 appropriate ceremonies and activities.
			
